Per Curiam.
Defendant was convicted of fraudulently receiving aid to dependent children support payments in violation of MCL 400.60; MSA 16.460. On September 19, 1977, she was sentenced to two years probation, the terms of which included a fine, court costs and restitution. A six-month county jail sentence was to be imposed if defendant failed to satisfy the terms of probation.
Defendant appeals, objecting to certain remarks of the plaintiff, which defendant contends constituted an improper appeal to the jurors’ civic duty and to their individual financial interests as taxpayers. While the remarks to which the defendant now objects were improper, the prosecutor’s argument clearly was not such as to give rise to a
"miscarriage of justice”. People v Robinson, 386 Mich 551; 194 NW2d 709 (1972), People v Small, 67 Mich App 580, 586; 242 NW2d 442 (1976). See also MCL 769.26; MSA 28.1096. Neither was the plaintiff’s argument comparable to the very preju*90dicial course taken by the prosecutor in People v Gloria Williams, 65 Mich App 753; 238 NW2d 186 (1975), or People v Biondo, 76 Mich App 155; 256 NW2d 60 (1977), lv den, 402 Mich 835 (1978).
In reviewing the evidence, we find that the proofs of the people for conviction were overwhelming. Further, defendant made no objection to the plaintiff’s remarks at trial; the remarks were not so heinous that their effect could not have been cured by a cautionary instruction. Therefore, we find the unobjected-to remarks to be harmless error. People v Small, at 585-586 and cases cited therein. People v Swan, 56 Mich App 22; 223 NW2d 346 (1974).
People v Miller, 49 Mich App 53; 211 NW2d 242 (1973), and People v Hatfield, 46 Mich App 149; 207 NW2d 485 (1973), have no application to the case at bar, since the late filing of a brief does not constitute an admission. Defendant’s additional claims of error are without merit, under MRE 801(c) and People v Chamblis, 395 Mich 408; 236 NW2d 473 (1975).
Affirmed.